Exhibit 10.1 SPONSORSHIP ADVERTISING AGREEMENT THIS AGREEMENT is made between SO ACT NETWORK, Inc. whose address is 10685-B Hazlehurst Drive #6572, Houston, TX 77043(hereinafter referred to as "SAN"); and CREATIVE LICENSING INC., 3561 N.W. 126th Avenue , Coral Springs, FL, 33071 (hereinafter referred to as "CLI"). WHEREAS, SAN is in the business of providing a Social Network to the public for public and private use as an online operating system and internal network; and WHEREAS, CLI is a full spectrum entertainment company specializing in television production, touring, merchandising, internet development and hi-tech marketing integration; and WHEREAS, during the period of time covered by this Agreement, and in exchange for shares of common stock in SAN, CLI will provide advertising for SAN under the category “Sponsored By” status throughout CLI's 2010 global program ‘Recreating a Legend’ Season One (hereinafter referred to as "RAL"); and WHEREAS, the parties agree, having gained a complete understanding of the desired stock and advertising to be exchanged and provided between SAN and CLI; NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.
